918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy D. GRAHAM, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-1040.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 20, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Glen M. Williams, Senior District Judge.  (CA-84-72-A)
Jimmy D. Graham, appellant pro se.
Charlotte Jefferson Hardnett, Victor Jerry Pane, Jr., United States Department of Health and Human Services, Philadelphia, Pa., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jimmy D. Graham seeks review of a district court order granting defendant's motion for summary judgment and affirming the Secretary of Health and Human Services' decision to deny plaintiff's claim for supplemental security income benefits under the Social Security Act, as amended, 42 U.S.C. Secs. 1381 et seq.    Our review of the record and the district court's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Graham v. Sullivan, CA-84-72-A (W.D.Va. May 30, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED